          Case 2:20-cv-02224-JD Document 14 Filed 12/08/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 BEZHAN MIKELADZE,                                         CIVIL ACTION
              Plaintiff,

                 v.

 RAYMOURS FURNITURE COMPANY,                               NO. 20-2224
 INC., doing business as “RAYMOUR &
 FLANIGAN,”
                      Defendant.

                                          ORDER

       AND NOW, this 8th day of December, 2020, upon consideration of Defendant’s Motion

to Dismiss Plaintiff’s Amended Complaint and for Attorneys’ Fees and Costs or, Alternatively,

to Compel Arbitration and for Attorneys’ Fees and Costs (Document No. 7, filed June 8, 2020),

Plaintiff’s Brief in Opposition to Defendant’s Motion to Dismiss and for Attorneys’ Fees and

Costs or, Alternatively, to Compel Arbitration and for Attorneys’ Fees and Costs (Document

No. 8, filed June 22, 2020), and Defendant’s Reply in Further Support of Its Motion to Dismiss

Plaintiff’s Amended Complaint and for Attorneys’ Fees and Costs or, Alternatively, to Compel

Arbitration and for Attorneys’ Fees and Costs (Document No. 11, filed June 29, 2020), for the

reasons stated in the accompanying Memorandum dated December 8, 2020, IT IS ORDERED

that defendant’s Motion to Dismiss Plaintiff’s Amended Complaint and for Attorneys’ Fees and

Costs or, Alternatively, to Compel Arbitration and for Attorneys’ Fees and Costs is DENIED.

       IT IS FURTHER ORDERED that a preliminary pretrial conference will be scheduled

in due course.

                                                   BY THE COURT:

                                                   /s/ Hon. Jan E. DuBois

                                                      DuBOIS, JAN E., J.
